             Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 1 of 16




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     PHILIDOR RX SERVICES LLC, et al.,                         :
                                                               :
                               Plaintiffs,                     :
                                                               :            CIVIL ACTION
                      v.                                       :
                                                               :            NO. 20-5518
     POLSINELLI PC, et al.,                                    :
                                                               :
                               Defendants.                     :
                                                               :
                                                               :

                                                MEMORANDUM

TUCKER, J.                                                                       August 5, 2021

           Before this Court is a Motion to Dismiss from Defendants Polsinelli PC and one of its

partners, Jonathan N. Rosen, Esq. (ECF 12) and a Response in Opposition from Plaintiffs

Philidor Rx Services LLC and its CEO, Andrew Davenport (ECF 18). Because Plaintiffs have

failed to allege a concrete contract breach, the motion is partially granted on the breach of

contract and unjust enrichment claims, but denied as to the mismanagement of the litigation

claim.

I.         FACTUAL AND PROCEDURAL BACKGROUND1

           Philidor Rx Services is a specialty online pharmacy. The U.S. Securities and Exchange

Commission (SEC) began investigating Philidor in Fall 2015, as a part of the SEC’s broader

investigation into Valeant Pharmaceuticals International, Inc. and its relationship with the online

pharmacy. The investigation expanded to include probes by Congress and the Department of

Justice. Philidor by the start of 2016 decided to move its legal representation for these

investigations to Polsinelli and one of its DC-based partners, Jonathan N. Rosen. Philidor and its


1
    This section primarily draws from Plaintiff’s Response in Opposition to the Motion to Dismiss (ECF 18).


                                                           1
          Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 2 of 16




CEO Andrew Davenport signed their separate legal engagement letters with Polsinelli in early

April 2016. Davenport had become the focus of a number of the related investigations, and as

such was also covered under the legal representation as an individual.

         The legal representation was based on an upfront flat fee, and encompassed any

investigation of Philidor’s “operations associated with its distribution agreement with Valeant”,

up to and including those which led to criminal charges. The flat fee was $14 million, with $10

million paid by Philidor and $2 million from Davenport. Another $2 million paid by Philidor was

to compensate separate counsel, money Polsinelli would exclusively control the use of.

         Philidor contends that this agreement was designed to cap its exposure for legal fees.

         As the investigations expanded, Gary Tanner, a former Valeant and Philidor employee,

became a target. Tanner retained Wilmer Hale to represent him. 2 Wilmer Hale’s representation

was on a more traditional hourly fee basis. Through Polsinelli, Philidor agreed to pay the hourly

Wilmer Hale fees, and that Tanner and Davenport would have a joint defense—both firms would

be rowing in the same direction as to any possible criminal charges against either individual.

         Both men were subsequently arrested in November 2016. The January 2017 indictment

charged them with four counts, including theft of honest services and conspiracy to launder

money. The government alleged both were involved in an illegal kickback scheme advancing the

interests of Philidor contrary to the interests of Valeant.

         Philidor alleges it was at this point, when Polsinelli realized that both men would need to

be defended through the conclusion of a criminal trial, that it decided to protect itself from

significant financial downside on the flat fee agreement. This was accomplished, Plaintiffs




2
 Plaintiffs allege “upon information and belief” that the decision to hire Wilmer Hale was made by Polsinelli.
Compl. ¶ 21.


                                                         2
             Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 3 of 16




contend, by offloading work to Wilmer Hale, 3 which was responsible for the same criminal

defense, but paid on an hourly basis. Wilmer Hale drafted and filed most pretrial motions,

responses to government motions, jury instructions and proposed voir dire questions. Polsinelli

also sought to shift the costs of work that was supposed to be done in-house to Philidor, such as

by outsourcing document review to outside firms and charging these expenses as “expert fees”

that reduced the amount the firm would need to pay for trial experts. Polsinelli also hired other

counsel to consult with it on Davenport’s defense, even though that outside consulting was

apparently not necessary.

           The trial against both men began in early May 2018. Plaintiffs contend that Polsinelli

“understaffed” the trial and offloaded the bulk of the work to Wilmer Hale. Plaintiffs point to

Wilmer bringing four lawyers to each day of the trial, while Polsinelli brought just two lawyers.

           Davenport and Tanner were convicted on all four counts, convictions that were upheld on

appeal. Philidor contends that Polsinelli’s actions led to it being charged over $5 million in

expert fees, $3 million above the amount agreed to, millions of dollars in data management fees,

and over $13 million in “separate legal counsel” fees, instead of the $2 million agreed to.

           Plaintiffs sued Polsinelli on November 5, 2020. The firm filed its Motion to Dismiss on

January 22, 2021.

II.        LEGAL STANDARD

           Under Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss a complaint

when factual allegations are not sufficient to state a claim for relief that is “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This “requires more than labels and conclusions,

and a formulaic recitation of a cause of action’s elements will not do.” Bell Atl. Corp. v.



3
    Wilmer Hale and Tanner are not parties in this suit.


                                                           3
            Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 4 of 16




Twombly, 550 U.S. 544, 545 (2007). A court must accept well-pleaded facts as true but disregard

legal conclusions. Fowler v. UPMC Shadyside, 578 F.3d 203 (3d Cir. 2009). A court must also

determine whether facts alleged are sufficient to show that the plaintiff has a “plausible claim for

relief.” Id at 211. Determining whether a complaint has raised a plausible claim for relief is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Ashcroft, 556 U.S. at 679.

III.      DISCUSSION

          Polsinelli seeks the dismissal of the entire Complaint, on grounds that Philidor cannot

maintain any of its contract-based claims, and that the statute of limitations or, in the alternative,

the voluntary payment doctrine, bar Philidor’s negligence-based claims. While this Court agrees

that Plaintiffs’ contract-based claims are unviable, Philidor has alleged conduct that forms the

basis of a viable legal malpractice claim. After addressing both elements, this Court will discuss

the remaining arguments on standing and defendant matters.

       A. Philidor Has Failed to Allege a Contract Breach, as it Cannot Point to a Particular

          Duty Breached

          Philidor has failed to allege conduct constituting a breach of the engagement letters for

either the company or Davenport. Philidor argues the conduct it alleges as to Polsinelli—that the

firm shifted work over to its (hourly billed) joint defense partner Wilmer Hale in an effort to

protect itself from the financial downside of a flat fee arrangement in a lengthy, complex

criminal investigation—constitutes either a breach of the terms of the contract or a breach of the

duty of good faith and fair dealing. Neither is true. Plaintiff’s Complaint boils down to

annoyance that it did not have the cost of its legal exposure capped, as it had expected by

entering into a flat fee agreement. If Philidor subjectively believed this when it was signing the




                                                   4
           Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 5 of 16




engagement letter, such an expectation is not actually reflected in its contents and therefore

cannot be the basis for any contractual claim as to the litigation.

         To allege a breach of contract under Pennsylvania law,4 a party needs to allege (1) the

existence of a contract, “including its essential terms”, (2) breach of a contractual duty, and (3)

resultant damages. Williams v. Nationwide Mut. Ins. Co., 750 A.2d 881, 884 (Pa. Super. Ct.

2000).

         There is no better way to evaluate the obligations of the contract relating to the

accusations in this suit than by looking to the text. Specifically, the “Scope of Representation”,

“Responsibilities”, and “Fees and Expenses” portions of Philidor’s engagement agreement,

which are reproduced below. 5

                           2. Scope of Representation. Regarding the scope of our representation,
                           we understand that we are being retained to serve as counsel with respect
                           to the defense of any investigation or related enforcement action initiated
                           by the United States Department of Justice, United States Congress,
                           United States Securities Exchange Commission or any other government
                           enforcement agency for any matter involving Philidor's operations
                           associated with its distribution agreement with Valeant ("the Matter").

                           3. Responsibilities. We will provide legal counsel and assistance in
                           accordance with this letter and will rely upon information and
                           guidance you provide to us. We will keep you reasonably informed of
                           progress and developments, and respond to your inquiries.

                           In order to enable us to provide the services set forth in this letter,
                           Corporate Client [Philidor] will disclose fully and accurately all facts and
4
  Defendants note in their briefing that this case presents choice of law issues, as Plaintiff is a Pennsylvania-based
party and the events giving rise to the claims occurred in this state, but the criminal trial was held in New York. Mot.
Dismiss at 7 n.2. In a case where a federal court has diversity jurisdiction under 28 U.S.C. § 1332, the court applies
“the choice of law rules of the forum state in determining which state’s law will be applied to the substantive issues
before it.” Reinert v. Nationwide Ins. Co., 2013 WL 1311097, at *2 (E.D. Pa. Apr. 1, 2013). Pennsylvania choice of
law rules first ask if there is an “actual conflict” between the laws of the two states. Id. at 3. When there is no
conflict, cases can be cited “interchangeably” or Pennsylvania law may be applied. Manor Care, Inc. v. Cont’l Ins.
Co., 2003 WL 22436225, at *4 (E.D. Pa. Oct. 27, 2003). Defendants contend and Plaintiffs do not dispute that the
only conflict in legal approaches is on the statute of limitations, which this Court does not have to consider in detail
to resolve this motion. As a result, this Court will allow for the interchangeable use of Pennsylvania and New York
precedent on other issues.
5
  Davenport as an individually represented party signed a separate engagement letter. However, the equivalent
portions of his letter are not meaningfully different from the reproduced portions of the Philidor letter.


                                                           5
        Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 6 of 16




                     keep us apprised of all developments relating to the matter. Corporate
                     Client will also cooperate fully with us and be available to attend
                     meetings, conferences, hearings and other proceedings on reasonable
                     notice, and stay reasonably informed on all developments relating to the
                     matter.
                     […]
                     6. Fees and Expenses. For the services described here, The Law Firm
                     shall be paid $10,000,000 by Philidor and $2,000,000 by Davenport.
                     From this amount, The Law Firm shall pay all costs and an amount
                     not to exceed $2,000,000 for any expert fees or any necessary fees to
                     third parties engaged by the Law Firm on the Clients behalf.

                     In addition, the Law Firm will receive a single payment of $2,000,000
                     from Philidor, which, in the Law Firm’s exclusive discretion and
                     approval, may be used to pay reasonable separate counsel legal fees
                     and costs which Corporate Client has agreed to assume ("Separate
                     Counsel fees"). Upon receipt, these funds are the Law Firm’s and Philidor
                     no longer has any claim for such funds. To finance the above-mentioned
                     arrangements, Philidor will wire the Law Firm a total of $12,000,000. Mr.
                     Davenport will wire the Law Firm a total of $2,000,000. In the event Mr.
                     Davenport is not indicted or otherwise charged with criminal offenses
                     contemporaneous with a settlement with the Government, the Law Firm
                     will pay $2,000,000 to Mr. Davenport. In anticipation of this arrangement,
                     the Law Firm has already received $10,000,000 from Philidor. As a result,
                     Philidor will wire the Law Firm an additional $2,000,000.

                     In the event of a conflict which precludes the Law Firm from representing
                     both Mr. Davenport and the Corporate Client, the Law Firm’s fee will be
                     reduced by $1,000,000, exclusive of any fees already accrued on the
                     conflicted representation, not to exceed $1,000,000. The Law Firm will
                     deposit any remainder between the $1,000,000 and the already accrued
                     fees on the conflicted representation into the Separate Counsel fees. In the
                     event of a conflict which requires that the Corporate Client engage new
                     counsel, fees for the Corporate Client’s new counsel will be paid by the
                     Separate Counsel fees.

                    The Law Firm will administer the funds in the best interests of the
                    Corporate Client and Mr. Davenport. Corporate Client agrees that any
                    remaining funds designated as Separate Counsel fees will be kept by the
                    Law Firm.
Philidor Engagement Letter, Mot. Dismiss Ex. A (ECF 12-2) (emphasis added).




                                               6
         Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 7 of 16




       As one can see from the text, particularly the bolded portions, nowhere does Polsinelli

bind itself to contractual terms that could uphold this breach of contract claim. There is no

language such as “The Firm will spend the absolute minimum amount of money beyond the flat

fee to provide a viable defense”, or “The Firm will minimize the degree that resources and legal

work are split with Separate Counsel, particularly if Separate Counsel are governed by different

fee arrangements” anywhere in the agreement. To properly allege a breach of contract, a party

needs to point at a specific provision of the document the counterparty breached. See, e.g.,

Bradshaw v. Pennsylvania State Univ., No. 10-4839, 2011 WL 1288681, at *2 (E.D. Pa. Apr. 5,

2011) (“The plaintiff does not identify in the complaint the provisions of the handbook that the

defendant allegedly breached”); Owens v. Gaffken & Barriger Fund, LLC, No. 08 CIV. 8414

(PKC), 2009 WL 3073338, at *14 (S.D.N.Y. Sept. 21, 2009) (“the complaint fails to cite to any

specific contractual provisions alleged to have been breached).

       The breaching conduct Philidor alleges includes claims that the firm sent “work Polsinelli

should be doing pursuant to the parties’ agreement, including document review and data

management, to outside firms.” Compl. ¶ 37. As Defendants correctly point out, the engagement

letters did not prevent the firm from sending work to outside firms, and actually “expressly and

clearly authorized the hiring of separate counsel.” Defs.’ Mot. Dismiss 8. Plaintiffs also do not

cite anything in the engagement letter capping what Philidor would have to pay over the course

of the representation, and instead only limited expert and outside counsel fees Polsinelli was

required to cover.

       The only specific contractual provision that Plaintiffs could bootstrap their claims onto is

the statement that “The Law Firm will administer the funds in the best interests of the Corporate

Client and Mr. Davenport” in the fourth paragraph of the “Fees and Expenses” section. And




                                                 7
         Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 8 of 16




indeed, Plaintiffs do specifically point to it in paragraph 18 of their complaint. However, even

this provision can’t cover the conduct alleged in this suit. “In the best interests of [Plaintiffs]” in

the context of a legal engagement letter could be taken to mean that the firm will spend its

money to provide the best legal representation possible, not necessarily the cheapest. If this

lawsuit was alleging that Defendants had taken the legal fee and spent it on things wholly

unrelated to fulfilling the elements of a legal representation, there might be a case for breach of

that term. Instead, Plaintiffs’ allegations ultimately center on money spent on the legitimate, core

elements of a legal defense—just more than they wanted. Plaintiffs may have wished that this

agreement capped the total amount they would spend on legal services related to the

Philidor/Valeant investigations, but that subjective intent is not reflected in the terms of the

contract. The terms of the contract do not provide for a valid contract breach claim.

        1. The Duty of Good Faith Does Not Bail Out Plaintiff’s Contract Claim

        Plaintiffs allege the conduct of Polsinelli constitutes a breach of the duty of good faith

and fair dealing under the engagement letter. This claim also fails. Under Pennsylvania law,

every contract imposes on the parties a duty of good faith and fair dealing in performance, but

that obligation “is tied specifically to and is not separate from the express duties a contract

imposes upon the parties”. David v. Neumann Univ., 187 F. Supp. 3d 554, 561 (E.D. Pa. 2016)

(quoting Murphy v. Duquesne Univ. Of The Holy Ghost, 565 Pa. 571, 598, 777 A.2d 418, 434

n.11 (2001)). Therefore, even a claim based on the duty of “good faith” has to anchor itself in the

obligations imposed by the contract. The implied duty of good faith and fair dealing “cannot

imply a term not explicitly contemplated by the contract.” John B. Conomos, Inc. v. Sun Co.

(R&M), 2003 PA Super 310, ¶ 17, 831 A.2d 696, 707 (2003). So even on these grounds,

Plaintiffs need to find words the in the contract that Defendants have breached.




                                                   8
          Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 9 of 16




         The engagement letters didn’t require Polsinelli to pay third party fees beyond the

amounts specified. That Plaintiffs budgeted their legal costs assuming the firm was required to is

not the concern of this Court. See, e.g., Flannery v. Mid Penn Bank, No. 1:CV-08-0685, 2008

WL 5113437, at *6 (M.D. Pa. Dec. 3, 2008) (dismissing breach of contract claims where

“Plaintiff merely alleges that Defendants engaged in a course of conduct specifically permitted in

the contract and obviously contemplated by the parties prior to forming the agreement.”). Even

though it might have led to Philidor paying more than it wanted, the company “cannot now

allege that Defendants breached an implied duty by exercising their rights under the contract.”

Id.

         Another allegation Plaintiffs make is that the duty of good faith was violated by virtue of

Polsinelli having “understaffed” the trial by bringing two of its attorneys to court each day, while

Wilmer Hale sent four of its attorneys each day. Compl. ¶ 31. Assuming the truth of this

accusation—which Defendants dispute—the engagement letters do not specify how many

attorneys should attend trial or work on any specific aspect of the case. Also, the bare

comparison of two attorneys compared to four does not reveal anything about the quality of

representation provided; Had one firm brought four first-year associates while the other brought

two experienced partners, a claim that the four attorneys provided better representation might

read as dubious.6

         Because an identifiable contract provision has not been breached, and an obligation

flowing from the contract provisions has not been breached, the breach of contract claim is

dismissed.




6
  The pleadings in this case do not tell us which Wilmer Hale attorneys attended trial. However, Defendants state
that partners Jonathan Rosen and Mary Clare Bonaccorsi entered appearances in the trial. Mot. Dismiss at 9 n.3.


                                                         9
         Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 10 of 16




        2. The Plaintiff’s Lawsuit is Really a Negligence Tort Claim

        Plaintiff’s allegations, while couched as breach of contract, are truly negligence tort

claims. When a party brings tort and contract claims stemming from the same underlying

conduct, “a court must decide ‘whether the claim is truly one in tort, or for breach of contract.’”

Brenco Oil, Inc. v. Blaney, No. 17-3938, 2017 WL 6367893, at *2 (E.D. Pa. Dec. 13, 2017)

(quoting Bruno v. Erie Ins. Co., 630 Pa. 79, 112, 106 A.3d 48, 68 (2014)).

        Because Plaintiffs have failed to allege that the firm has breached a specific contract

provision, the true “gist” of this action is negligence, an allegation that Polsinelli failed to

exercise the appropriate standard of care. New York Cent. Mut. Ins. Co. v. Edelstein, 637 F.

App’x 70, 73 (3d Cir. 2016) (“a claim sounds in negligence unless it is alleged that the party

breached one of the ‘specific executory promises which comprise the contract.’”); Storm v.

Golden, 371 Pa. Super. 368, 378, 538 A.2d 61, 65 (1988) (ruling that a party’s contract claims

were really tort claims because “[the] breach of contract count does not allege that appellee

failed to follow specific instructions nor that a breach of a specific provision of the contract

occurred.”). Plaintiffs are alleging, as Defendants argue, “that [Polsinelli] negligently performed

its obligations such that Philidor allegedly paid more than it should have.” Mot. Dismiss 10.

Because the core of the claims sounds in tort, Plaintiffs’ breach of contract count is dismissed.

    B. The Unjust Enrichment Claim Also Fails

       Plaintiffs have also failed to make a proper claim for unjust enrichment. Unjust

enrichment is a “quasi-contractual doctrine that does not apply in cases where the parties have a

written or express contract.” Premier Payments Online, Inc. v. Payment Sys. Worldwide, 848 F.

Supp. 2d 513, 527 (E.D. Pa. 2012) (internal quotations omitted, citing Hershey Foods Corp. v.

Ralph Chapek, Inc., 828 F.2d 989, 999 (3d Cir.1987)); see also Gemma Power Sys., LLC v.




                                                  10
        Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 11 of 16




Exelon W. Medway II, LLC, No. 19 CIV. 00705 (CM), 2019 WL 3162088, at *12 (S.D.N.Y. July

1, 2019) (“the existence of a valid contract covering the scope of the allegations precludes

pleading both breach of contract and causes of action sounding in quasi contract.”). In this case,

the engagement letters signed by Plaintiffs and Polsinelli established the financial terms of the

representation, and the Complaint does not plead facts suggesting the contract is invalid, despite

Plaintiffs vaguely gesturing that the fee agreement “may prove to be unenforceable”, as rules of

professional responsibility bar a lawyer from charging a disproportionate fee. See Pa. R. Prof.

Conduct 1.5(a) (“A lawyer shall not enter into an agreement for, charge, or collect an illegal or

clearly excessive fee.”). As a result, the unjust enrichment claim is dismissed.

   C. Plaintiffs Have Made a Proper Claim for Mismanagement of the Litigation

      Plaintiffs have made a proper claim for mismanagement of the litigation. A plaintiff

seeking to plead a legal malpractice claim must allege (1) employment of an attorney, (2) the

failure of the attorney to exercise ordinary skill and knowledge, and (3) that such negligence was

the proximate cause of damage to the plaintiff. Kuniskas v. Walsh, 2011 WL 841436, at *4 (M.D.

Pa. Mar. 8, 2011) (citing Rizzo v. Haines, 520 Pa. 484, 499, 555 A.2d 58 (Pa. 1989)). Despite the

argument that magic words like “ordinary skill and knowledge” are missing, Plaintiff has alleged

facts showing the elements of legal malpractice; Plaintiffs argue that Polsinelli did not do enough

of the work it was supposed to do as a part of a proper legal representation, leading to Plaintiffs

paying millions of dollars more for their legal defense than they should have.

       1. Plaintiffs Should be Allowed to Develop Discovery as to the Statute of Limitations

       Plaintiffs have pointed to doctrines that, if applicable, would allow a claim for

mismanagement of the litigation to proceed. Defendants cite the two-year limitations period

Pennsylvania places on negligence actions as barring a claim from Plaintiffs. 42 Pa. Stat. Ann. §




                                                 11
        Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 12 of 16




5524(7). Defendants argue the time bar applies because any applicable breach happened two

years before the November 6, 2020 filing of the complaint in this case; the engagement began in

2016, the criminal trial started in May 2018, and the sentencing of Davenport was on October 30,

2018. Def’s Mot. Dismiss 11. Each of these points in time was two years before the filing of the

suit. However, Plaintiffs’ claim is not based on the alleged lawyering deficiencies leading to the

criminal conviction or a worse sentence, but that Defendants shifted work to other firms,

increasing the cost of the representation. Because this is the basis of the claim, the relevant point

the clock starts on a statute of limitations bar would be whenever Plaintiffs realized they were

getting (purportedly) gouged on the cost of the representation. The complaint does not allege

when this happened, and for a statute of limitations defense to be a proper basis for dismissal at

the 12(b)(6) stage, the untimeliness of the suit must be immediately apparent “on the face of the

complaint.” Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (“In this circuit, however, we

permit a limitations defense to be raised by a motion under Rule 12(b)(6) only if the time alleged

in the statement of a claim shows that the cause of action has not been brought within the statute

of limitations.”) (internal quotation marks omitted, citing Robinson v. Johnson, 313 F.3d 128,

134–35 (3d Cir. 2002)).

       Furthermore, Plaintiffs have pointed to two different doctrines that might demonstrate the

statute of limitations does not apply to their claims: the discovery rule and fraudulent

concealment.

       The discovery rule tolls the statute of limitations until the point plaintiff discovers the

claim or could have discovered it with the exercise of due diligence. Urland v. Merrell-Dow

Pharms., Inc., 822 F.2d 1268, 1275 (3d Cir. 1987) (“Once a plaintiff possesses the salient facts

concerning the occurrence of his injury and who or what caused it, he has the ability to




                                                 12
        Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 13 of 16




investigate and pursue his claim.”) (quoting Berardi v. Johns-Manville Corp., 334 Pa. Super. 36,

44, 482 A.2d 1067, 1071 (1984)). The doctrine of fraudulent concealment tolls the statute of

limitations when a defendant keeps a plaintiff from learning the truth about the facts forming the

basis of a claim. Ciccarelli v. Carey Canadian Mines, Ltd., 757 F.2d 548, 556 (3d Cir. 1985)

(“However, if through fraud or concealment the defendant causes the plaintiff to relax vigilance

or deviate from the right of inquiry, the defendant is estopped from invoking the bar of limitation

of action.”). If, after discovery, it becomes clear that Plaintiffs filed suit past the two-year time

bar, even if these or other Pennsylvania tolling doctrines are taken into account, Defendants may

revive these questions on a Rule 56 motion.

        2. The Voluntary Payment Doctrine Cannot Bar Plaintiffs’ Claims at This Stage

        Defendants also point to the voluntary payment doctrine as barring suit in this action.

This doctrine holds “it is elementary that one who voluntarily pays money with full knowledge

of the facts, without any fraud having been practiced upon him, cannot recover it back.” Coregis

Ins. Co. v. L. Offs. of Carole F. Kafrissen, P.C., 140 F. Supp. 2d 461, 463 (E.D. Pa. 2001)

(quoting Ochiuto v. Prudential Ins. Co., 356 Pa. 382, 384, 52 A.2d 228, 230 (Pa. 1947)).

However, as Plaintiffs counter, this doctrine is an affirmative defense, and just as with the

question of the statute of limitations, it cannot form the basis for dismissal at the Rule 12(b)(6)

stage unless it is obvious “on the face of the complaint”. Wurtz v. Rawlings Co., LLC, No. 12-

CV-01182 JFB AKT, 2014 WL 4961422, at *6 (E.D.N.Y. Oct. 3, 2014). Plaintiffs argue the

doctrine is inapplicable because the facts were not known; the flat fee was paid upfront, with

performance to occur in the future. The conduct Plaintiffs allege would negate the premise of the

doctrine—that the payments were made in full knowledge of the circumstances. Additionally, a

major portion of Plaintiffs’ claims focus on payments made not to Polsinelli but to third parties




                                                  13
           Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 14 of 16




instead of Defendants. Payments to third parties are generally not impacted by the voluntary

payment doctrine. See American Zinc Recycling Corp. v. TOPCOR Augusta, LLC, Civ. A. No.

15-198, 2020 WL 4583870, at *4-6 (W.D. Pa. Aug. 8, 2020) (voluntary payment doctrine not

applicable to action where plaintiff paid third parties to finish work the counterparty had

improperly performed); Hamid v. Stock & Grimes, LLP, No. CIV.A. 11-2349, 2012 WL

2135502, at *3 (E.D. Pa. June 12, 2012) (“If money is paid to a non-party, the voluntary payment

doctrine has no effect on the current suit.”). Lastly, Plaintiffs challenge the “voluntariness” of the

payments paid to these third parties during Davenport’s criminal trial—failure to make these

payments would have shortchanged his defense, they argue.

       While all of these contentions by Plaintiffs—on the statute of limitations and the

voluntary payment doctrine—have not yet been proven, they establish enough on the viability of

the legal malpractice claim in the face of both potential defenses to survive a Rule 12 motion to

dismiss.

   D. Standing and Defendant Matters

       Philidor’s CEO, Andrew Davenport, has demonstrated standing to be a proper plaintiff in

this action, but Jonathan N. Rosen, the Polsinelli partner in charge of the Philidor representation,

is not a proper defendant. This section will address Davenport’s standing before moving to

Rosen’s ability to be sued.

       1. Davenport Has Alleged Sufficient Standing to be a Plaintiff

       Defendants argue that Davenport is not a proper plaintiff in this suit, as he, the director of

Philidor, falls within Pennsylvania’s derivative injury rule, which prevents directors and officers

of a corporation from suing based on “personal injuries that result directly from injuries to the

corporation”. Jacoby Donner, P.C. v. Aristone Realty Cap., LLC, No. CV 17-2206, 2018 WL




                                                 14
        Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 15 of 16




1609341, at *2 (E.D. Pa. Apr. 2, 2018) (citing In re Kaplin, 143 F.3d 807, 811–12 (3d Cir.

1998)). This doctrine applies “if the gravamen of the complaint is injury to the corporation”. Id.

However, Davenport has alleged an injury distinct from that suffered by Philidor; Davenport

paid $2 million out of his own pocket to be represented by Polsinelli. Compl. ¶ 17. As the claims

in this suit relate to monetary mismanagement by Defendants, Davenport having his own skin in

the game constitutes an injury distinct from that of Philidor as a corporate entity. See Kituskie v.

Corbman, 552 Pa. 275, 281, 714 A.2d 1027, 1030 (1998) (“An essential element to this cause of

action is proof of actual loss rather than a breach of a professional duty causing only nominal

damages”). Davenport can remain a plaintiff in this action.

       2. Rosen is Not a Proper Defendant to be Sued Individually, as he is Accused of

           Nonfeasance, Not Misfeasance

       However, Defendants have correctly pointed out the deficiencies with Jonathan N.

Rosen’s status as a defendant. The allegations against Defendants are almost entirely based on

conduct of Polsinelli the corporate entity, and not Rosen as an individual. Rosen is accused not

of misfeasance, personally committing negligent acts, but nonfeasance, “omitting to do

something which ought to be done,” through the alleged failure to do “the work required to

defend Davenport”. Shay v. Flight C Helicopter Servs., Inc., 2003 PA Super 86, ¶ 34, 822 A.2d

1, 18 (2003); Compl. ¶ 49. A corporate employee cannot individually be held liable for

nonfeasance. Shay, 822 A.2d at 17. This is because the standard for piercing the corporate veil is

“notoriously difficult”, and when that action is taken, it is done because the individual’s acts are

responsible for liability, separate from that of the corporate entity. Pearson v. Component Tech.

Corp., 247 F.3d 471, 485 (3d Cir. 2001); Shay, 822 A.2d at 17. (“Under the participation theory,

the court imposes liability on the individual as an actor rather than as an owner . . . . where the




                                                 15
        Case 2:20-cv-05518-PBT Document 21 Filed 08/05/21 Page 16 of 16




record establishes the individual’s participation in the tortious activity.”). As a result, Rosen is

dismissed as a defendant.

IV.    CONCLUSION

       For the foregoing reasons, the Motion to Dismiss is GRANTED as to Plaintiffs’ contract

claims, and is DENIED as to Plaintiffs’ negligence claims.

       An appropriate order follows.




                                                  16
